Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement  has been considered by the examiner.
Response to Arguments
3. Applicant’s arguments in light of claim amendment, see Remarks, filed 07/18/22, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Status
4.	Claims 1, 3-32 are pending in the application. Claim 2 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 16-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Okayasu (US 6,157,200) in view of Brown et al. (US 2018/0080978). (“Brown”).
7.	Regarding claim 16, Okayasu teaches A test system [Figures 1-7, a test system is shown] comprising: 16Attorney Docket No.: 2641-USa test head comprising first circuitry to condition an electrical signal that is an expression of an optical signal, the optical signal being from fiber optic cable and the electrical signal being for a device under test (DUT) [Figures 1-7, a test head 110 comprising circuitry 113 is shown to condition an electrical signal that is an expression of an optical signal, the optical signal from fiber optic cable and the electrical signal is for a DUT]; the fiber optic cable over which the optical signal is passed [Figures 1-7, the fiber optic cable is taught]; and 5a server programmed to function as a test instrument, the server being external to, and remote from, the test head, the server being configured to communicate over the fiber optic cable; wherein the electrical signal and the optical signal comprise serial signals [Figures 1-7, remote server 200 is shown. Configured to communicate signals over fiber optical cables with the test head 110, the signals comprising serial signals; See Column 4, lines 30-67 and Column 5, lines 1-24].
Okayasu does not explicitly teach wherein the test head is devoid of a test instrument or test electronics that uses the electrical signal to perform testing of the DUT on the test head.
However, Brown teaches wherein the test head is devoid of a test instrument or test electronics that uses the electrical signal to perform testing of the DUT on the test head [Figure 1, the test head 14 is devoid of a test instrument or test electronics].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Okayasu with Brown. Doing so would allow Okayasu to comprise a test head devoid of a test instrument or test electronics which would help make the design simple and improve testing.
8.	Regarding claim 17, Okayasu teaches wherein the electrical signal comprises test vectors to be transmitted to the DUT [Figures 1-7, the electrical signal comprises test vectors to be transmitted to the DUT, See Column 4, lines 30-67 and Column 5, lines 1-24].
9.	Regarding claim 18, Okayasu teaches wherein the server comprises one or more servers and is configured to receive test results obtained from the DUT that are 15responsive to the test vectors sent to the DUT [Figures 1-7, one or more server is taught].
10.	Regarding claim 19, Okayasu teaches the test system.
Okayasu does not explicitly teach wherein the fiber optic cables are two meters (2m) long or greater than 2m long.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Okayasu to optimize the value of cable size because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
11.	Regarding claim 20, Okayasu teaches the test system.
Okayasu does not explicitly teach wherein the optical signal are transmitted over the fiber optic cable at five gigabits-per-second (5Gbps) or at greater than 5Gbps.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Okayasu to optimize the value of signal frequency because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

12.	Regarding claim 21, Okayasu teaches wherein the serial signals comprises pulsed digital signals [Figures 1-7, the serial signals comprise pulsed digital signals].
13.	Regarding claim 22, Okayasu teaches wherein the test head is devoid of test 20electronics [Figures 1-7, the test head 110 is shown].
14.	Regarding claim 23, Okayasu teaches wherein the test head includes test electronics [Figures 1-7, the test head 110 is shown].
15.	Regarding claim 24, Okayasu teaches wherein the servers comprise general-purpose 25computing devices that are programmed to function as test instruments [Figures 1-7, the servers 200 comprising computer/processor]. 
16.	Regarding claim 25, Okayasu teaches wherein the serial signals comprise USB-protocol digital signals [Figures 1-7, serial signals are taught].

17.	Regarding claim 26, Okayasu teaches further comprising:15Attorney Docket No.: 2641-US an isolation power supply that is external to the test head, the isolation power supply to provide power from a location of the servers to the test head [Figures 1-7, an isolation power supply 211 is shown].
18.	Regarding claim 27, Okayasu teaches wherein electrical signals in the test head are referenced with respect to an instrument ground; and wherein the instrument ground of the test head acts as a ground reference for the isolation power supply [Figures 1-7, the power supply comprises a ground reference].
19.	Regarding claim 28, Okayasu teaches wherein electrical signals in the test head are referenced with respect to an first ground [Figures 1-7, electrical signals are taught]; and wherein the isolation power supply comprises an isolation transformer to isolate 20the first ground from a second ground that is different from the first ground [Figures 1-7, isolation power supply is taught].
20.	Regarding claim 29, Okayasu teaches wherein the serial signals comprise PCIe- protocol digital signals [Figures 1-7, serial signals are taught].
21.	Regarding claim 30, Okayasu teaches wherein the serial signals comply with an industry-standard signaling protocol [Figures 1-7, serial signals are taught].

Allowable Subject Matter
22.	Claims 1, 3-15, 23, 31-32 are allowed.
23.	The following is an examiner’s statement of reasons for allowance:
24.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the signal interface board is configured to perform conversion between the optical signals and the electrical signals; and wherein the signal interface board is configured to condition, in an electrical domain, first ones of the electrical signals for output to the DIB by changing a timing of the first ones of the electrical signals so that the timing is consistent with a data stream protocol used on the DIB” in combination with other limitations of the claim.
25.	Claims 3-15 are also allowed as they further limit claim 1.
26.	Regarding claim 31, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the signal interface board is configured to perform conversion between the optical signals and the electrical signals; and wherein the signal interface board is configured to condition, in an electrical domain, first ones of the electrical signals for output to the DIB by changing a timing of the first ones of the electrical signals so that the timing is consistent with a data stream protocol used on the DIB” in combination with other limitations of the claim.
27.	Claims 23 and 32 are also allowed as they further limit claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868